Case 1:19-cv-01302-RDA-TCB Document 1 Filed 10/10/19 Page 1 of 10 PageID# 1




   IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
                           DISTRICT OF VIRGINIA
(Albert V. Bryan U.S. Courthouse, 401 Courthouse Square, Alexandria, VA 22314)

                                                 )
Ronald Satish Emrit,                             )
      Plaintiff(Pro Se)                         )
                                                ) C. A. No.:
           V.                                   )
                                                )
National Football League,                       )
                                                                                        Tc6
      Washington Redskins,                       )
      & Daniel Snyder                            )
      Defendants                                 )
                                                )
******************************************************************

                                   COMPLAINT



COMES NOW,the plaintiff Ronald Satish Emrit, who is bringing forth this
complaint against the three defendants seeking to assess joint and several liability
in which the three alleged tortfeasors would presumably move to collect
contribution and indemnity from each other through the filing of cross-claims. As
such, the plaintiff is alleging that all three defendants/tortfeasors have committed
the tortious acts of defamation and/or the unauthorized appropriation of a
trademark using the "likeness" of Native Americans/American Indians in a racist
and offensive manner.

                           LI NATURE OF THE CASE



   1.)Due to the serious nature of this lawsuit, the plaintiff respectfully requests
      that the magistrate judge and/or district judge assigned to this case allow the
Case 1:19-cv-01302-RDA-TCB Document 1 Filed 10/10/19 Page 2 of 10 PageID# 2
Case 1:19-cv-01302-RDA-TCB Document 1 Filed 10/10/19 Page 3 of 10 PageID# 3
Case 1:19-cv-01302-RDA-TCB Document 1 Filed 10/10/19 Page 4 of 10 PageID# 4
Case 1:19-cv-01302-RDA-TCB Document 1 Filed 10/10/19 Page 5 of 10 PageID# 5
Case 1:19-cv-01302-RDA-TCB Document 1 Filed 10/10/19 Page 6 of 10 PageID# 6
Case 1:19-cv-01302-RDA-TCB Document 1 Filed 10/10/19 Page 7 of 10 PageID# 7
Case 1:19-cv-01302-RDA-TCB Document 1 Filed 10/10/19 Page 8 of 10 PageID# 8
Case 1:19-cv-01302-RDA-TCB Document 1 Filed 10/10/19 Page 9 of 10 PageID# 9
Case 1:19-cv-01302-RDA-TCB Document 1 Filed 10/10/19 Page 10 of 10 PageID# 10
